
	

114 HRES 748 IH: Expressing the sense of the House of Representatives that United States law firms should not represent Iran in any judicial proceeding or other capacity to assist efforts of Iran to avoid paying compensation to victims of Iran-sponsored terrorism.
U.S. House of Representatives
2016-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 748
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2016
			Mr. Jones submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the House of Representatives that United States law firms should not
			 represent Iran in any judicial proceeding or other capacity to assist
			 efforts of Iran to avoid paying compensation to victims of Iran-sponsored
			 terrorism.
	
	
 Whereas Iran has sponsored terrorism, including the 1996 Khobar Towers attacks, the 1983 Marine barracks bombing in Lebanon, the 1998 attacks on two United States Embassies in Africa, a 1990 assassination in New York City, and various other attacks;
 Whereas the 1983 Marine barracks bombing in Lebanon killed 220 Marines of the 1st Battalion, 8th Marines based in Camp Lejeune;
 Whereas section 502 of the Iran Threat Reduction and Syria Human Rights Act of 2012 allows assets of Iran held in the United States to be available for paying judgments relating to Iran-sponsored terrorism; and
 Whereas United States law firms represented Iran in Bank Markazi v. Peterson before the United States Supreme Court thus assisting efforts of Iran to avoid paying compensation to victims of Iran-sponsored terrorism: Now, therefore, be it
	
 That it is the sense of the House of Representatives that United States law firms should not represent Iran in any judicial proceeding or other capacity to assist efforts of Iran to avoid paying compensation to victims of Iran-sponsored terrorism.
		
